Order entered March 7, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-00984-CR

                         NATASHA FERNETTE REED, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F08-63868-R

                                          ORDER
       By order entered February 12, 2013, the Court extended the time to file appellant’s brief

to March 25, 2013. Appellant’s brief was filed on March 1, 2013. Therefore, we DENY AS

MOOT appellant’s March 2, 2013 motion for an extension of time to file appellant’s brief.


                                                     /s/   LANA MYERS
                                                           JUSTICE